Citation Nr: 0025704	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  97-13 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date previous to January 25, 
1971, for the grant of special monthly compensation under 
38 U.S.C.A. § 1114(n) (West 1991 & Supp. 1999) on account of 
anatomical loss of both lower extremities so near the hip as 
to prevent the use of prosthetic appliances, based upon clear 
and unmistakable error in a rating decision of April 16, 
1969, which granted special monthly compensation under 
38 U.S.C.A. § 1114(m) (West 1991 & Supp. 1999), on account of 
anatomical loss of both lower extremities at levels, or with 
complications, preventing natural knee action with prostheses 
in place.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and Richard R. Owen, M.D.
ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


REMAND

The veteran had active service from August 1963 to October 
1966 and from February 1968 to March 1969.

This appeal arose from a January 1997 rating decision which 
concluded that the proper effective date for the grant of 
special monthly compensation under 38 U.S.C.A. § 1114(n) on 
account of anatomical loss of both lower extremities so near 
the hip as to prevent the use of prosthetic appliances, was 
July 26, 1996.  In a September 1997 rating decision it was 
concluded that there had been clear and unmistakable error in 
a rating decision of April 19, 1971, which failed to grant 
special monthly compensation under 38 U.S.C.A. § 1114(n) on 
account of anatomical loss of both lower extremities so near 
the hip as to prevent the use of prosthetic appliances; an 
effective date of January 25, 1971, was assigned.

The veteran had contended that, as the extent of his lower 
extremity injuries in service resulted in his unsuccessful 
efforts immediately after service to use prosthetic 
appliances, and he had been wheelchair bound ever since 
service, the April 16, 1969, rating decision which granted 
special monthly compensation under 38 U.S.C.A. § 1114(m) on 
account of anatomical loss of both lower extremities at 
levels, or with complications, preventing natural knee action 
with prostheses in place, was clearly and unmistakably 
erroneous.

The Board of Veterans' Appeals (Board), in remanding the 
veteran's case in September 1998, noted that the record 
showed that when the April 1969 rating decision was made, the 
veteran was an inpatient at the Department of Veterans 
Affairs (VA) Hospital, Minneapolis.  As the medical records 
contained in the claims file covering that period of 
hospitalization, which began on March 5, 1969, were very 
limited, the Board requested that the Regional Office (RO) 
request, from the VA Medical Center, Minneapolis, all medical 
records pertaining to the veteran's hospitalization from 
March 5, 1969, to June 10, 1969.  The current record shows 
that the veteran's outpatient treatment records, and not his 
inpatient records, for the period from March 5, 1969, to June 
10, 1969, were requested.  After reviewing the record, the 
veteran's case must again be REMANDED to the RO for the 
following action:

1.  The originating agency should 
request, from the VA Medical Center, 
Minneapolis, all medical records 
pertaining to the veteran's 
hospitalization from March 5, 1969, to 
June 10, 1969.  This should include all 
treatment records and nurses' and 
physicians' notes as well as the reports 
from all therapy clinics.  As the 
requested records may not be retained at 
the VA Medical Center, if necessary, the 
records should be requested, in writing, 
from the appropriate repository; a copy 
of the RO's request or requests as well 
as the response or responses received 
should be retained in the veteran's 
claims file.  All documents obtained 
should also be associated with the 
veteran's claims file.

2.  When the above development has been 
completed the originating agency should 
review the veteran's claim.  If any 
determination made remains unfavorable to 
the veteran, a supplemental statement of 
the case which provides a summary of the 
evidence received since the April 2000 
supplemental statement of the case should 
be issued to the veteran and his 
representative.  They should be given the 
appropriate period of time in which to 
respond.

Following completion of the above, the case should be 
returned to the Board for further consideration, if in order.  
No action is required by the veteran unless he receives 
further notice.  The purpose of this REMAND is to obtain 
clarifying medical information.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



